DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-24 are presented for examination.

Response to Amendment
Applicant’s amendment has obviated most, but not all, of the objections to the specification, drawings, and claims given in the last Office Action.  To the extent that an objection or rejection appears in the previous Office Action(s) but not this Office Action, that objection or rejection is withdrawn.  To the extent that is appears both in a previous Office Action(s) and this Office Action, the objection or rejection is maintained.

Specification
The disclosure is objected to because of the following informalities:
In paragraph 41, “may further including” should be “may further include”.
In paragraph 75 (as renumbered), “to assess future” should be “to assess a future”.
Appropriate correction is required.

Claim Interpretation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “communication device”, “enterprise analytics platform”, and “environmental characteristic detection element” in claims 1, 20, and 23; and “on-site water information hub” in claims 4 and 23.
For an analysis of the structure, material, or acts corresponding to the claimed functions, see rejection under 35 USC § 112(b) infra.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding the “communication device,” specification paragraph 40 indicates that the device has “e.g., … a wireless antenna 442”.  First, the “e.g.” language suggests that the antenna is exemplary only and that other means of “transmit[ting] data … via a communication network” are contemplated.  Second, while the antenna is shown in Fig. 4 as being coupled to the communication device, it is not identical to the communication device.  The specification leaves it unclear what structure of the device performs the claimed function of “transmit[ting] data … via a communication network”.
Regarding the “environmental characteristic detection element,” the specification, at paragraph 40, merely rehashes the function of the “element,” namely to sense “water flow, temperature, moisture, humidity, etc.”  (Emphasis added.)  Putting aside that these sensing functions are in general performed by different structures – temperature is generally sensed with a thermometer, moisture with a hygrometer, etc. – the use of “etc.” suggests a potentially unlimited amount of types of things that could be sensed, each corresponding to a different type of sensor, not all of which are disclosed by the specification.  Thus, an ordinary artisan could not look to the specification to understand the full scope of the claim.
Regarding the “enterprise analytics platform,” among the many functions of the platform are “creat[ing] a predictive analytics algorithm” and “automatically analyz[ing] … data associated with water at the site and … third-party information using the predictive analytics algorithm”.  However, other than some perfunctory references to “training” the predictive model in paragraphs 69-72, the specification goes into no significant detail as to how the “predictive analytics algorithm” is created, or even, for that matter, how the predictive model “analyze[s] … the data”.  Is it a neural network?  A support vector machine?  A clustering algorithm or some other variety of unsupervised learning?  A reinforcement learning algorithm?  Does it simply perform regression or naïve Bayes?  Moreover, it is not even made explicit whether the might be, for example, associated with a Personal Computer ("PC"), laptop computer, smartphone, an enterprise server, a server farm, and/or a database or similar storage devices.”  (Emphasis added.)  Does the “associated with” language mean that the platform is a PC, laptop, smartphone, etc. or that it is software associated with same?  Furthermore, given that this sentence uses exemplary language, what other hardware devices not specified might be “associated with” the platform?  Insofar as the claim relies on the specification to provide structure sufficient for performing the claimed functions, the open-ended nature of this list renders the claim itself unclear.  
Regarding the “on-site water information hub,” the specification mentions the hub and its functions repeatedly throughout paragraphs 26-33.  However, nowhere in the discussion is there any indication of what algorithm might perform the claimed functions of “receiv[ing] data from … water-related sensors … and … transmit[ting] indications associated with the received data via another communication network.”  Furthermore, the same discussion above regarding whether the analytics platform is hardware or software and what hardware is contemplated for performing the claimed functions applies, mutatis mutandis, to the information hub.
Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  For purposes of examination, any computer hardware programmed to perform the claimed functions will be deemed to read on the claims.
Applicant may:
(a)        Amend the claims so that the claim limitations will no longer be interpreted as limitations under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed functions, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the functions so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed functions, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed functions and clearly links or associates the structure, material, or acts to the claimed functions, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed functions. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 12 recites “at least one of the power sources”.  However, claim 1, on which claim 12 depends, recites only one “power source”.  Therefore, any power sources beyond the single power source recited in claim 1 lack antecedent basis in the claims.
All claims dependent on a claim rejected hereunder are also rejected for their dependency on a rejected claim.

Claim Rejections - 35 USC § 103
Claims 1-9, 11-12, 17-18, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Slevin et al. (US 20160241988) (“Slevin”) in view of Kelly et al. (US 20190296547) (“Kelly”) and further in view of Wedig et al. (US 20140167969) (“Wedig”).
Regarding claim 1, Slevin discloses “[a] system associated with a site, comprising: 

an environmental characteristic detection element that senses an environmental characteristic (ultrasonic flow sensors can characterize water and other liquid flows [environmental characteristic] – Slevin, paragraph 16; sensors can be used as water sensors or with other sensing devices – id. at paragraph 51), 
a power source (passive sensors may report battery status through a portal [i.e., the sensors are battery-powered] – Slevin, paragraph 51), and 
a communication device, coupled to the environmental characteristic detection element and the power source, that transmits data associated with water at the site via a first communication network (sensors can be either passive, i.e. those that send data only, or active, i.e. those that can also receive instructions – paragraphs 51-52; sensor can transmit data via repeaters to a super base station and to a cloud portal – id. at paragraph 55);
 a water impact data store containing electronic records associated with prior water-related events at other sites along with water-related sensor location data for those sites (controller may be part of an extra-building management portal accessing information from super base stations in multiple geographically distributed buildings [other sites]; controller may include a processor that accesses executable instructions in a memory to perform data collection; functions of the controller include big data collection and analysis of locations [sensor locations] and frequencies of alarm triggers [water-related events] – Slevin, paragraph 23; server may contain a database [data store] containing database type sorts that are customizable by customers so they can look at their buildings and sort on server key indices, like historical leak alarms sorted by type of building – id. at paragraph 48; see also Fig. 1, portion labeled “Detection NOC Servers”); …
an enterprise analytics platform, coupled to the water impact data store …, including a computer processor (controller may be part of an extra-building management portal [analytics platform] accessing information from super base stations in multiple geographically distributed buildings; controller may include a processor that accesses executable instructions in a memory to perform data collection; functions of the controller include big data collection and analysis of locations and frequencies of alarm triggers – Slevin, paragraph 23; see also Fig. 1 (showing a management portal coupled to the NOC servers)) that: 
(i) automatically analyzes the electronic records in the water impact data store (server may contain a database [data store] containing database type sorts that are customizable by customers so they can look at their buildings and sort on server key indices, like historical leak alarms sorted by type of building – Slevin, paragraph 48; controller as part of an extra-building management portal may perform management functions including data collection and analysis – id. at paragraph 23; see also Fig. 1 (showing that the servers are connected to the management portal and that the portal receives the data therefrom))…,
(ii) receives the data associated with water at the site (functions of the controller/management portal include big data collection [receipt] and analysis of locations and frequencies of alarm triggers – Slevin, paragraph 23)…, 
(iii) automatically analyzes, in real-time, the data associated with water at the site … using the predictive analytics algorithm (system may support predictive analytics that may, for instance, ultrasonically sense pipe flow characteristics over time and create and automated control response to certain aberrations consistent with a leak that might not yet be physically detected – Slevin, paragraph 21; management functions of the controller/management portal include big data collection and analysis [including the analysis of the pipe flow characteristics above] – id. at paragraph 23; in another example, if the system analyzes patterns to determine that an alarm happens at 9 PM every Tuesday in the men’s bathroom but there is no leak, the system “downgrades” the message and may issue a warning rather than an urgency alert [suggesting that the analysis happens in real time] – id. at paragraph 71), and 
(iv) transmits an indication of a result of the analysis (management functions of the controller/management portal include big data collection and analysis to provide a building health report [indication of result of analysis] based on a location and frequency of alarm triggers – Slevin, paragraph 23; in another example, if the system analyzes patterns to determine that an alarm happens at 9 PM every Tuesday in the men’s bathroom but there is no leak, the system “downgrades” the message and may issue a warning [another indication of a result of analysis] rather than an urgency alert – id. at paragraph 71),
wherein different water-related sensors sense different environmental characteristics, including … water flowing through a pipe (system ultrasonically senses pipe flow characteristics over time and creates an automated control response to aberrations consistent with a leak that might not yet be physically detected – Slevin, paragraph 21)….”
Slevin appears not to disclose explicitly the further limitations of the claim.  However, Kelly discloses “a third-party information interface that receives third-party information (in a system to monitor electrical substation networks, an auxiliary data source manager [third-party information interface] may control the intake of data from external data sources such as third-party sources – Kelly, paragraph 51; see also Fig. 6, ref. chars. 604, 608, 618); and 
	an enterprise analytics platform, coupled to the … third-party information interface (Kelly Fig. 6 shows a supervised machine learning module 626 [enterprise analytics platform] coupled to the auxiliary data source manager), including a computer processor (Kelly, paragraph 66) that:
(i) automatically analyzes the electronic records … to create a predictive analytics algorithm (supervised machine learning algorithm [predictive analytics algorithm] is trained on historic features stored in a historical database [electronic records] – Kelly, Fig. 6, ref. chars. 616 and 626 and Fig. 10, ref. char. 1002 and box labeled “Model Training”);
(ii) receives the … third-party information (SMLM receives data from, inter alia, the auxiliary data source manager and executes supervised learning (forecasting) algorithms – Kelly, paragraph 60; see also Fig. 6), [and]
	(iii) automatically analyzes … the third-party information using [a] predictive analytics algorithm (SMLM receives data from, inter alia, the auxiliary data source manager and executes supervised learning (forecasting) [predictive analytics] algorithms – Kelly, paragraph 60; see also Fig. 6)….”
Slevin and Kelly both relate to predictive analytics of utility distribution systems and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Slevin to base the predictive analytics at least in part on third-party information received over a third-party information interface, as disclosed by Kelly, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would enhance the accuracy of the analytics by ensuring that they are based on multiple sources of data.  See Kelly, paragraph 51.
Wedig discloses that “different water-related sensors sense different environmental characteristics, including all of: … mold, and video streamed from a camera (a sensory node may include a sensor comprising a water flow sensor that is part of an evacuation system for a structure, as well as an occupancy unit that can use a video or still camera and video/image analysis to determine the occupancy – Wedig, paragraph 40, claim 2, and Fig. 2; sensor may detect high levels of humidity over long periods of time, which may be indicative of broken water pipes within a building’s walls, leading to mold development – id. at paragraph 131).”
Wedig and the instant application both relate to water-related sensor systems in a building and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Slevin and Kelly to include video and mold sensors among the sensors, as disclosed by Wedig, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would provide a wider variety of sensors that may detect water-related anomalies, which may increase the accuracy of the detection and help occupants in the event of an emergency.  See Wedig, paragraph 2.

	Claim 20 is a method claim corresponding to system claim 1 and is rejected for the same reasons as given in the rejection of that claim.

passive sensors can be used as water sensors or can be used with any other sensing device, such as moisture and temperature sensors – Slevin, paragraph 51)….”
Wedig discloses that “the different water-related sensors further sense all of: … (iii) a thermal image, and (iv) audio information detected by a microphone (occupancy unit of sensory node can use infrared sensors to detect heat emitted by individuals; the infrared sensors can be combined with a thermal imaging unit to identify thermal patterns and to determine whether detected occupants are human, feline, canine, rodent, etc. – Wedig, paragraph 41; the water flow sensor may comprise a microphone and a transmitter – id. at claim 3).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Slevin and Kelly to include audio and thermal imaging sensors among the water-related sensors, as disclosed by Wedig, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would provide a wider variety of sensors that may detect water-related anomalies, which may increase the accuracy of the detection and help occupants in the event of an emergency.  See Wedig, paragraph 2.

Claim 21 is a method claim corresponding to system claim 2 and is rejected for the same reasons as given in the rejection of that claim.

Regarding claim 3, Slevin, as modified by Kelly and Wedig, discloses that “the third-party information is associated with at least one of: (i) historic data, (ii) flood information, (iii) precipitation data, (iv) hurricane information, (v) earthquake data, (vi) governmental information, and (vii) current data (external data sources, including third-party sources, include, inter alia, weather data among diverse geographic regions, social media websites, and traffic forecasting services [historic and/or current data; weather data may also include flood and hurricane data] – Kelly, paragraph 61 and Fig. 10).”1  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Slevin and Wedig to include historic and/or current data among the third-party information analyzed, as disclosed by Kelly, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would enhance the accuracy of the analytics by ensuring that they are based on multiple sources of data.  See Kelly, paragraph 51.

Claim 22 is a method claim corresponding to system claim 3 and is rejected for the same reasons as given in the rejection of that claim.

Regarding claim 4, Slevin, as modified by Kelly and Wedig, discloses that “an on-site water information hub that: (i) receives data from the plurality of water-related sensors via the first communication network, and (ii) transmits indications associated with the received data via a second communication network (super base station [water information hub] takes information from sensors via a WI-FI [wireless] network [communication network] and transmits the data to a cloud portal; super base station is used as the main communication device for all outside the building communications; it functions as a repository of data coming from the building’s sensors and also sends control and inquiry messages from the portal to the sensors; it can communicate via the Internet [other communication network] – Slevin, paragraphs 55-57; see also Fig. 1).”

Regarding claim 5, Slevin, as modified by Kelly and Wedig, discloses that “the first communication network is a wireless communication network and the second communication network is the Internet (super base station [water information hub] takes information from sensors via a WI-FI [wireless] network [first communication network] and transmits the data to a cloud portal; super base station is used as the main communication device for all outside the building communications; it functions as a repository of data coming from the building’s sensors and also sends control and inquiry messages from the portal to the sensors; it can communicate via the Internet [second communication network] – Slevin, paragraphs 55-57; see also Fig. 1).”

Regarding claim 6, Slevin, as modified by Kelly and Wedig, discloses that “the enterprise analytics platform is associated with a cloud-based computing architecture (super base station takes information from sensors via a WI-FI network and transmits the data to a cloud portal – Slevin, paragraphs 55-57; see also Fig. 1 (showing that the management portal is connected to the building via the cloud)).”

Regarding claim 7, Slevin, as modified by Kelly and Wedig, discloses that “the predictive analytics algorithm is associated with at least one of (i) cognitive learning, (ii) pattern recognition, (iii) an early detection algorithm, (iv) a risk analysis, and (v) a risk score (system may monitor pipe flows based on time of day, day of the week, and/or time of the year and determine patterns of use as a baseline pattern [so the predictive analytics algorithm is based on pattern recognition]; once established, detection of a flow state that is outside of the pattern can be automatically alarmed or a warning/alert issued identifying a possible leak – Slevin, paragraph 68).”

Regarding claim 8, Slevin, as modified by Kelly and Wedig, discloses that “the indication transmitted by the enterprise analytics platform comprises an electronic alert signal (system may monitor pipe flows based on time of day, day of the week, and/or time of the year and determine patterns of use as a baseline pattern; once established, detection of a flow state that is outside of the pattern can be automatically alarmed or a warning/alert issued identifying a possible leak – Slevin, paragraph 68).”

Slevin Fig. 1 shows that the alert can be an email notification, a mobile (SMS) notification, or a voicemail notification).” 

Regarding claim 11, Slevin, as modified by Kelly and Wedig, discloses that “the electronic alert signal is transmitted to an on-site water shut-down valve (system includes valve shutoff by individual location, by zone, or by predefined plumbing structures – Slevin, paragraph 21; active sensors can act as controllers for servo mechanical systems, like valve shut off or opening – id. at paragraph 52; see also paragraph 78, Fig. 1).”

Regarding claim 12, Slevin, as modified by Kelly and Wedig, discloses that “at least one of the power sources is associated with at least one of (i) a battery, (ii) a re-chargeable battery, and (iii) an Alternating Current ("AC") power adapter (passive sensors may report battery status through a portal [i.e., the sensors are battery-powered] – Slevin, paragraph 51).”

Regarding claim 17, Slevin, as modified by Kelly and Wedig, discloses that “the result of the analysis is to be used to calculate a water damage rating for an enterprise associated with the site (management functions of the controller/management portal include big data collection and analysis to provide a building health report [indication of result of analysis] based on a location and frequency of alarm triggers – Slevin, paragraph 23; acquiring data about a building using big data can allow a prospective buyer to have peace of mind and possibly increase real estate value; for instance, a buyer may want to know that a building has a history of leaks that displaced occupants for months during repairs, or similar metrics [ratings] – id. at paragraph 18).”

acquiring data about a building using big data can allow a prospective buyer to have peace of mind and possibly increase real estate value; for instance, a buyer may want to know that a building has a history of leaks that displaced occupants for months during repairs, or similar metrics [ratings], these data may also be used to negotiate insurance rates – Slevin, paragraph 18).”  

Regarding claim 23, Slevin discloses “[a] system associated with a construction site, comprising: 
a plurality of water-related sensors, each water-related sensor including: 
an environmental characteristic detection element that senses an environmental characteristic (ultrasonic flow sensors can characterize water and other liquid flows [environmental characteristic] – Slevin, paragraph 16; sensors can be used as water sensors or with other sensing devices – id. at paragraph 51), 
a power source (passive sensors may report battery status through a portal [i.e., the sensors are battery-powered] – Slevin, paragraph 51), and 
a communication device, coupled to the environmental characteristic detection element and the power source, that transmits data associated with water at the construction site via a wireless communication network (sensors can be either passive, i.e. those that send data only, or active, i.e. those that can also receive instructions – Slevin, paragraphs 51-52; sensor can transmit data from WI-FI [wireless] sensors via repeaters to a super base station and to a cloud portal – id. at paragraph 55); 
an on-site water information hub that: (i) receives data from the plurality of water-related sensors via the wireless communication network, and (ii) transmits indications associated with the received data via the Internet (super base station [water information hub] takes information from sensors via a WI-FI [wireless] network [communication network] and transmits the data to a cloud portal; super base station is used as the main communication device for all outside the building communications; it functions as a repository of data coming from the building’s sensors and also sends control and inquiry messages from the portal to the sensors; it can communicate via the Internet [other communication network] – Slevin, paragraphs 55-57; see also Fig. 1); 
a water impact data store containing electronic records associated with prior water-related events at other sites along with water-related sensor location data for those sites (controller may be part of an extra-building management portal accessing information from super base stations in multiple geographically distributed buildings [other sites]; controller may include a processor that accesses executable instructions in a memory to perform data collection; functions of the controller include big data collection and analysis of locations [sensor locations] and frequencies of alarm triggers [water-related events] – Slevin, paragraph 23; server may contain a database [data store] containing database type sorts that are customizable by customers so they can look at their buildings and sort on server key indices, like historical leak alarms sorted by type of building – id. at paragraph 48; see also Fig. 1, portion labeled “Detection NOC Servers”); … 
a cloud-based enterprise analytics platform, coupled to the water impact data store (controller may be part of an extra-building management portal [analytics platform] accessing information from super base stations in multiple geographically distributed buildings; controller may include a processor that accesses executable instructions in a memory to perform data collection; functions of the controller include big data collection and analysis of locations and frequencies of alarm triggers – Slevin, paragraph 23; see also Fig. 1 (showing a management portal coupled to the NOC servers and connected to the building via the cloud))…, including a computer processor that: 
(i) automatically analyzes the electronic records in the water impact data store (server may contain a database [data store] containing database type sorts that are customizable by customers so they can look at their buildings and sort on server key indices, like historical leak alarms sorted by type of building – Slevin, paragraph 48; controller as part of an extra-building management portal may perform management functions including data collection and analysis – id. at paragraph 23; see also Fig. 1 (showing that the servers are connected to the management portal and that the portal receives the data therefrom)) …, 
(ii) receives the data associated with water at the site (functions of the controller/management portal include big data collection [receipt] and analysis of locations and frequencies of alarm triggers – Slevin, paragraph 23)…, 
(iii) automatically analyzes, in real-time, the data associated with water at the construction site … using the predictive analytics algorithm (system may support predictive analytics that may, for instance, ultrasonically sense pipe flow characteristics over time and create and automated control response to certain aberrations consistent with a leak that might not yet be physically detected – Slevin, paragraph 21; management functions of the controller/management portal include big data collection and analysis [including the analysis of the pipe flow characteristics above] – id. at paragraph 23; in another example, if the system analyzes patterns to determine that an alarm happens at 9 PM every Tuesday in the men’s bathroom but there is no leak, the system “downgrades” the message and may issue a warning rather than an urgency alert [suggesting that the analysis happens in real time] – id. at paragraph 71), and 
(iv) transmits an electronic alert signal as a result of the analysis (system may support predictive analytics that may, for instance, ultrasonically sense pipe flow characteristics over time and create and automated control response [electronic alert signal] to certain aberrations consistent with a leak that might not yet be physically detected – Slevin, paragraph 21); and  28Docket No.: H00509 (H03.183) 
an on-site water shut-down valve that receives the electronic alert signal and automatically prevents a flow of water (system includes valve shutoff by individual location, by zone, or by predefined plumbing structures – Slevin, paragraph 21; active sensors can act as controllers for servo mechanical systems, like valve shut off or opening – id. at paragraph 52; see also paragraph 78, Fig. 1),
system ultrasonically senses pipe flow characteristics over time and creates an automated control response to aberrations consistent with a leak that might not yet be physically detected – Slevin, paragraph 21)….”
Slevin appears not to disclose explicitly the further limitations of the claim.  However, Kelly discloses “a third-party information interface that receives third-party information (in a system to monitor electrical substation networks, an auxiliary data source manager [third-party information interface] may control the intake of data from external data sources such as third-party sources – Kelly, paragraph 51; see also Fig. 6, ref. chars. 604, 608, 618); and 
[an] enterprise analytics platform, coupled to the … third-party information interface (Kelly Fig. 6 shows a supervised machine learning module 626 [enterprise analytics platform] coupled to the auxiliary data source manager), including a computer processor (Kelly, paragraph 66) that: …
(i) automatically analyzes the electronic records … to create a predictive analytics algorithm (supervised machine learning algorithm [predictive analytics algorithm] is trained on historic features stored in a historical database [electronic records] – Kelly, Fig. 6, ref. chars. 616 and 626 and Fig. 10, ref. char. 1002 and box labeled “Model Training”);
(ii) receives … the third-party information (SMLM receives data from, inter alia, the auxiliary data source manager and executes supervised learning (forecasting) algorithms – Kelly, paragraph 60; see also Fig. 6); [and]
	(iii) automatically analyzes … the third-party information using the predictive analytics algorithm (SMLM receives data from, inter alia, the auxiliary data source manager and executes supervised learning (forecasting) algorithms [predictive analytics algorithm] – Kelly, paragraph 60; see also Fig. 6)….”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Slevin to base the predictive analytics at least in part on third-party information received over a third-party information interface, as disclosed by Kelly, and an ordinary artisan See Kelly, paragraph 51.
Wedig discloses that “different water-related sensors sense different environmental characteristics, including all of: … mold, and video streamed from a camera (a sensory node may include a sensor comprising a water flow sensor that is part of an evacuation system for a structure, as well as an occupancy unit that can use a video or still camera and video/image analysis to determine the occupancy – Wedig, paragraph 40, claim 2, and Fig. 2; sensor may detect high levels of humidity over long periods of time, which may be indicative of broken water pipes within a building’s walls, leading to mold development – id. at paragraph 131).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Slevin and Kelly to include video and mold sensors among the sensors, as disclosed by Wedig, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would provide a wider variety of sensors that may detect water-related anomalies, which may increase the accuracy of the detection and help occupants in the event of an emergency.  See Wedig, paragraph 2.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Slevin in view of Kelly and Wedig and further in view of Conley et al. (US 20170292725) (“Conley”).
Regarding claim 10, neither Slevin, Kelly, nor Wedig appears to disclose explicitly the further limitations of the claim.  However, Conley discloses that “the electronic alert signal includes a potential cause of a water event and a recommended remedial action (monitoring client in an HVAC system of a building assists customers in predicting breakdowns and system damage; alerts sent to the customer and contractor include the cause for a breakdown and a recommendation for repair – Conley, paragraph 185; events sensed by the system include the detection of water by water sensors – id. at paragraph 103).”
See Conley, paragraph 185.

Claims 13 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Slevin in view of Kelly and Wedig and further in view of Baxter (US 20180268313) (“Baxter”).
Regarding claim 13, Slevin discloses that “the predictive analytics algorithm is further based on … (iv) a multi-story floorplan (big data allow the system to perform a holistic building overview and create a building overview that the owner or prospective buyer may use to review the building history and see how well the building was maintained; if, for instance, there is a leak, the floow or multiple floors are unusable for some period of time, therefore not collecting rent and displacing the occupants [suggesting that the predictive analytics algorithm that relies on the big data is based on the floorplan] – Slevin, paragraph 71).”
Baxter further discloses that “the predictive analytics algorithm is further based on all of: (i) a construction schedule, (ii) a security schedule, [and] (iii) fire protection data (in a system for providing risk recommendation, mitigation and prediction in construction projects [i.e., based on a construction schedule], the system can use aggregate data to provide core predictive modeling methods that generate predicted risk levels for one or more risk types for the entire life cycle of the project; types of risk include fire, flood, and water damage [i.e., fire protection data form part of the basis for the predictive algorithm] – Baxter, paragraphs 1, 46; embodiments are configured to allow risk engineers to capture data about specific project risks, including security, and provide recommendations about how such risks could be addressed or mitigated – id. at paragraph 41)….”
See Baxter, paragraphs 2-7.

Regarding claim 24, Slevin, as modified by Kelly and Wedig, discloses that “the predictive analytics algorithm is further based on … (iv) a multi-story floorplan (big data allow the system to perform a holistic building overview and create a building overview that the owner or prospective buyer may use to review the building history and see how well the building was maintained; if, for instance, there is a leak, the floow or multiple floors are unusable for some period of time, therefore not collecting rent and displacing the occupants [suggesting that the predictive analytics algorithm that relies on the big data is based on the floorplan] – Slevin, paragraph 71).” 
Baxter, discloses that “the predictive analytics algorithm is further based on all of: (i) a construction schedule, (ii) a security schedule, [and] (iii) fire protection data (in a system for providing risk recommendation, mitigation and prediction in construction projects, the system can use aggregate data to provide core predictive modeling methods that generate predicted risk levels for one or more risk types for the entire life cycle of the project; types of risk include fire, flood, and water damage – Baxter, paragraphs 1, 46; embodiments are configured to allow risk engineers to capture data about specific project risks, including security, and provide recommendations about how such risks could be addressed or mitigated – id. at paragraph 41)….”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Slevin, Kelly, and Wedig to base the predictive analytics algorithm on fire and construction data, as disclosed by Baxter, and an ordinary artisan could reasonably expect to have done so successfully.  Doing See Baxter, paragraphs 2-7.

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Slevin in view of Kelly and Wedig and further in view of Deyle et al. (US 20170225336) (“Deyle”).
Regarding claim 14, neither Slevin, Kelly, nor Wedig appears to disclose explicitly the further limitations of the claim.  However, Deyle discloses that “the indication transmitted by the enterprise analytics platform facilitates rendering of an interactive graphical operator interface, the interactive graphical operator interface displaying a map-based presentation of water-related information (building-integrated mobile robot may send information to an interface for display by a central system that includes a local map, a global map, text notifications, and a robot interface – Deyle, paragraph 180; user of the interface can interact with the interface in various ways – id. at paragraph 190; see also Fig. 15; objects can be detected and identified by the robot using one or more sensors, and examples of detected objects and corresponding object states and properties include plumbing/piping locations and water damage/leaks – id. at paragraphs 216-17 and 224).”
Slevin, Kelly, Wedig, and Deyle all relate to the electronic monitoring of systems through sensor networks and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Slevin, Kelly, and Wedig such that the system renders a map-based GUI that presents a map of the building information, as disclosed by Deyle, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would allow the user quickly to visualize where the relevant events have taken place, thereby saving time attempting to determine where in the building the event took place.  See Deyle, paragraph 180.

Regarding claim 15, Slevin, as modified by Kelly, Wedig, and Deyle, discloses that “the interactive graphical operator information includes a location of a predicted water event at the site (first interface portion can include notifications such as an alert notification and a warning notification – Deyle, paragraph 183; third interface portion illustrates text notifications corresponding to events occurring within the local map, including notifications corresponding to the warning and alert icons on the map and detected by the robot – id. at paragraph 187; see also Fig. 15, esp. ref. chars. 1522-1524; objects can be detected and identified by the robot using one or more sensors, and examples of detected objects and corresponding object states and properties include plumbing/piping locations and water damage/leaks – id. at paragraphs 216-17 and 224).”  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Slevin, Kelly, and Wedig to include a location of an event on the map-based GUI, as disclosed by Deyle, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would facilitate location of the event within the building, thereby saving the user time that would otherwise be spent attempting to locate the event manually.  See Deyle, paragraph 187.

Regarding claim 16, Slevin, as modified by Kelly, Wedig, and Deyle, discloses that “selection of a location at the site via the interactive graphical operator interface results in a display of detailed water-related information about that location (a user of the interface can interact with the interface in a number of ways; for instance, the user can select a displayed icon on the map for information associated with the entity or object corresponding to the icon – Deyle, paragraph 189; objects can be detected and identified by the robot using one or more sensors, and examples of detected objects and corresponding object states and properties include plumbing/piping locations and water damage/leaks – id. at paragraphs 216-17 and 224).”  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Slevin, Kelly, and Wedig to display detailed information about the event at the location in response to a user selecting the location on the map, as disclosed by Deyle, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would provide the user with an easy method to access detailed information about exactly what happened See Deyle, paragraph 189.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Slevin in view of Kelly and Wedig and further in view of Ryzerski (US 20070038563) (“Ryzerski”).
Regarding claim 19, neither Slevin, Kelly, nor Wedig appears to disclose explicitly the further limitations of the claim.  However, Ryzerski discloses that “the indication of the result of the analysis is used to pre-populate at least one data element in a template associated with a water event at the site (building management system may comprise a reports generator that, in conjunction with a database, provides reports regarding schedules or billing information as customized by a user and/or provider; reports generator may allow users and/or providers to create and store templates and other forms to be populated during report generation; reports may be generated automatically from selected information and sent to the user – Ryzerski, paragraph 64; the building management system may also include sensors that read meters from a municipal water company to increase the accuracy of billing [such information being populated into the report automatically] – id. at paragraphs 81, 88).”
Slevin, Kelly, Wedig, and Ryzerski all relate to the electronic monitoring of utility networks and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Slevin, Kelly, and Wedig such that the system pre-populates at least one field of a template in response to an analysis of the water event, as disclosed by Ryzerski, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would save the user time that would otherwise be spent manually populating the fields.  See Ryzerski, paragraph 64.

Response to Arguments
Applicant's arguments filed May 17, 2021 (“Remarks”) have been fully considered but they are not persuasive.

For completeness, Examiner would note that the mere change of verb tense in the functional language of the means-plus-function claim limitations does not of itself remove the means-plus-function interpretation of the claims, nor does it change the indefiniteness analysis of these limitations.  Examiner recommends amending the claims to avoid the use of non-structural nonce terms (e.g., “element,” “device,” “platform,” etc.), to the extent that such an amendment would be supported by the specification.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C VAUGHN whose telephone number is (571)272-4849.  The examiner can normally be reached on M-R 7a-5:30p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar, can be reached at 571-272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.C.V./             Examiner, Art Unit 2125

/KAMRAN AFSHAR/             Supervisory Patent Examiner, Art Unit 2125                                                                                                                                                                                           


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note that Examiner deems “historic data” and “current data” to be mutually exclusive and jointly exhaustive partitions of the class of temporal data (discounting future data, which presumably cannot exist except in predictive form).  Therefore, any third-party database that contains any time-related data whatsoever will have either historic data or current data.